Dear Mr. Bauer:
You have requested an opinion from this office as to whether the University of Southwestern Louisiana (USL) is prohibited from designating a portion of the university campus as a memorial to former United States Senator J. Bennett Johnston.
The pertinent statutory provisions are contained in LSA-R.S.14:316, which states:
      No public building, public bridge, public park, public fish or game preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
      The officer, officers, board, or commissioner in charge of a public building, public park, public fish or game preserve, or public wildlife refuge named in honor of any person who is still living shall change the name and destroy, deface, or remove all plaques, signs, or other evidence of the old name appearing on the building, bridge, park, preserve, or refuge.
      Whoever violates this Section or fails to perform the duties imposed by this Section shall be fined not less than one hundred dollars nor more than two hundred dollars and, in default of fine, imprisoned for not less than thirty days nor more than sixty days.
You state in your opinion request that the portion of USL's campus at issue is presently referred to as the "research park". USL wishes to rename it as the `J. Bennett Johnston Research Park'. You also state that no specific building will bear the name  of any living person.
In Opinion 89-662, this office concluded that a portion of public property, such as a penitentiary park reserved for the use of inmates, may be named for a living person without violating state law. Since no specific edifice will bear the name of J. Bennett Johnston, the same premise holds here.
Therefore, it is the opinion of this office that the designation of a portion of USL's campus as the `J. Bennett Johnson Research Park' would not violate LSA-R.S. 14:316.
I trust this assists you in your concerns. Please contact this office if you require anything further.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received:
Date Released:
Carlos M. Finalet, III Assistant Attorney General